DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 20 of copending Application No. 17103720 (copending application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are essentially the same but the wording has differences, see table. As indicated by the table below, the claims of the instant application are anticipated by the corresponding claims of the copending Application 17103720, because the subject matter claimed in the claims of the instant application is fully disclosed and covered by the corresponding claims of copending Application 17103720. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17219340
Copending Application 17103720
Claim 1. A system for enriching data via a data marketplace, comprising:

 a memory configured to store non-transitory computer readable instructions; and 

a processor communicatively coupled to the memory, wherein the processor, when executing the non-transitory computer readable instructions, is configured to: 

receive at least one customer token record and at least one customer bitmap associated with the at least one token record from a customer source; receive at least one reference token record and at least one reference bitmap associated with the at least one reference token record from a reference source;

 compare the customer bitmap and the reference bitmap; 

based on the comparison results of the customer bitmap and the reference bitmap, identify at least one missing data attribute from the customer token record; and 

identify at least one present data attribute from the reference token record that corresponds with the at least one missing data attribute from the customer token record.
Claim 1. (Currently Amended) A system for enriching masked personal data, comprising: 

a memory configured to store non-transitory computer readable instructions; and 

a processor communicatively coupled to the memory, wherein the processor, when executing the non-transitory computer readable instructions, is configured to: 

analyze a first attributes bitmap associated with a first record of a matched pair and analyze a second attributes bitmap associated with a second record of a matched pair, wherein the first record comprises masked personal data attributes and the second record is from a Reference Source token set; 

compare the first attributes bitmap and the second  attributes bitmap;
 based on the comparison results of the first attributes bitmap and the second attributes bitmap, identify at least one missing data attribute from the first record of a matched pair; and
 identify at least one data attribute from the second records token set that corresponds with the at least one missing data attribute from the first records token set.
Claim 7.  The system of claim 1, wherein the reference source is at least one of: a trusted named organization, a government entity, a credit bureau, and a bank.
Claim 7. The system of claim 1, wherein the Reference Source is at least one of: a government entity, a credit bureau, and a bank.
Claim 20. A computer-readable media storing non-transitory computer executable instructions that when executed cause a computing system to perform a method for enriching data comprising: 


receiving at least one customer token record and at least one customer bitmap associated with the at least one token record from a customer source;

 receiving at least one reference token record and at least one reference bitmap associated with the at least one reference token record from a reference source; 

comparing the customer bitmap and the reference bitmap; based on the comparison results of the customer bitmap and the reference bitmap, 
identifying at least one missing data attribute from the customer token record, wherein the at least one missing token is designated by a 0 bit in the customer bitmap and wherein the at least one missing data attribute is a value-add data attribute; and identifying at least one present data attribute from the reference token record that corresponds with the at least one missing data attribute from the customer token record, wherein the at least one present data attribute is designated by a 1 bit in the reference token record.
Claim 20. A computer-readable media storing non- transitory computer executable instructions that when executed cause a computing system to perform a method for enriching masked data without receiving identifiable personal information comprising: 

receiving a Customer attributes bitmap, wherein the Customer attributes bitmap is associated with at least one Customer record; 

receiving a Reference Source attributes bitmap; 



comparing the Customer attributes bitmap to the Reference Source bitmap; 

identifying at least one data attribute of a record in the Customer bitmap with a 0 bit and identifying a corresponding data attribute of a record in the Reference Source attributes bitmap with a 1 bit; and 

indicating to the Customer that the Reference Source possesses at least one data attribute missing from the at least one Customer record.





Drawings
The drawings are objected to because:
the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 312 which is shown in Figure 3. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 202 recited in paragraph 43.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should avoid phrases which can be implied such as “[t]he present disclosure”…and “…systems and methods disclosed…”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: in paragraph 43, “step 202” should be “step 302” in accordance with applicant’s Figure 3 and reference number 202 is not in the drawings.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “[a] computer-readable media” can be a signal per se which is ineligible subject matter. 
Claim 20 is drawn to a computer readable media that is defined in the specification (paragraphs 74-75) such that the broadest reasonable interpretation of the claim can include transitory media. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al US 20160092557 (hereinafter Stojanovic) in view of Gilbert et al US 20020073099 (hereinafter Gilbert).

	As to claim 1, Stojanovic teaches a system for enriching data via a data marketplace(Figure 3 reveals the block diagram of a data enrichment system; Figure 21 illustrates computing system used to implement an embodiment of the invention; Figure 17 reveals the method for similarity analysis which provides enrichment), comprising: 
a memory configured to store non-transitory computer readable instructions (Figure 21, reference number 2118 “Storage Subsystem” and paragraphs 243-244 reveal the storage subsystem include non-transitory computer-readable storage medium for storing programming instructions); and 
a processor communicatively coupled to the memory, wherein the processor, when executing the non-transitory computer readable instructions (Figure 21, reference number 2104 “Processing Subsystem” and paragraphs 237-238 reveals the processing system includes processor that executes instructions from memory), is configured to: 
receive at least one customer token record and at least one customer bitmap associated with the at least one token record from a customer source (Figure 17, reference number 1702 “Receive an input data set from one or more input data sources” and paragraphs 67-68 reveal the received data can be from client data store. The data received can be in the form of a hash table, and/or an array. An array is bitmap, for bit array, also known as a bitmap is an array data structure); 
receive at least one reference token record and at least one reference bitmap associated with the at least one reference token record from a reference source(Figure 17, reference number 1702 “Receive an input data set from one or more input data sources” and paragraph 265 reveal the received data set can be reference data set obtained from a reference source such as knowledge source 340 shown in Figure 3. Paragraph 68 reveals the data obtain can be in the form of a hash table, thus the data is tokenized, and/or an array. An array is bitmap, for bit array, also known as a bitmap is an array data structure); 
compare the customer bitmap and the reference bitmap (Figure 17, reference number 1704 “Compare the input data set to one or more reference data sets”; paragraph 68 reveals the data obtain can be in the form of a hash table thus the data is tokenized, and/or an array. An array is bitmap, for bit array, also known as a bitmap is an array data structure);
 based on the comparison results of the customer bitmap and the reference bitmap, identify at least one [match] data attribute from the customer token record (Figure 17, reference number 1708 “Identify a match between the input data set and the one or more reference data sets based on the similarity metric”, see also paragraph 187).
 Stojanovic is silent in teaching identify at least one missing data attribute from the customer token record; and identify at least one present data attribute from the reference token record that corresponds with the at least one missing data attribute from the customer token record.
Gilbert teaches based on the comparison results of the customer bitmap and the reference bitmap (paragraph 70 reveals comparison of the match codes/bit map is made between the customer record and the master/reference record), identify at least one missing data attribute from the customer token record (paragraphs 72 and 74 reveal based on the comparison a positive match field indicated by a “1” and a “0” designates that match do not agree, and data is missing between the customer record and the master/reference record. Paragraph 16 reveals the client/customer data record is encrypted/tokenized); and identify at least one present data attribute from the reference token record that corresponds with the at least one missing data attribute from the customer token record (paragraphs 75-76 reveal match and non-matched groups of results are created from the results obtained by the comparison of the customer/client data set and the master/reference data set. Paragraph 73 reveals composite score is used to determine which customer record field is most likely matches master/reference record field. Paragraph 71 reveals a positive match can be made when both a first name code and a gender code agree. Therefore, identification is provided linking the missing gender data attribute from the master/reference record with the first name data attribute in the customer record. Paragraph 18 reveals the master/reference record is encrypted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovic’s system of enriching data with Gilbert’s teachings of identifying missing data attributes  from the customer record to compile large amount of data, organize the data, and interrelate the compiled data while providing protection of privacy while collecting and processing information (paragraphs 5 and 15 of Gilbert).

As to claim 2, the combination of Stojanovic in view of Gilbert teaches further comprising transmitting a message to the customer source, wherein the message comprises an indication that the at least one missing data attribute is present via reference token record (Gilbert: paragraph 101 reveals that based on client’s/customer’s request, client/customer records that consists of linked records, consent indicator, and match codes  from received linked records are transmitted back to the client. Thus, the record will show the missing data attribute present, such as gender, from the master/reference record according to paragraph 71 ).

As to claim 5, the combination of Stojanovic in view of Gilbert teaches further configured to assign at least one data quality (DQ) score to each data attribute in a customer data record (Stojanovic: paragraphs 22-23 reveals similarity metric represented as a score is computed for the compared data set of the customer and the reference data. The similarity metric reveals the best match, highest degree of similarity between the data that enables a customer to modify, enriched with a category name the customer data set, thus the similarity metric is a data quality score metric. Gilbert: paragraph 36 also reveals composite score is assigned to the data field/attribute in  each record).

As to claim 6, the combination of Stojanovic in view of Gilbert teaches wherein the customer token record is generated by tokenizing each data attribute in the customer data record(Stojanovic: paragraphs 67-68 reveal client data received can be in the form of a hash table, thus tokenized; Gilbert: Figure 2, and further shown in Figure 5 reveal data field/attributes of the record is encrypted/tokenized, see also paragraphs 42 and 57).

As to claim 7, the combination of Stojanovic in view of Gilbert teaches wherein the reference source is at least one of: a trusted named organization, a government entity, a credit bureau, and a bank (Stojanovic: paragraph 215 reveals the reference source can be government agency, paragraph 108 reveals the reference source can be YAGO; Gilbert: paragraph 6 reveals the reference source can be bank or government).

 As to claim 8, the combination of Stojanovic in view of Gilbert teaches further configured to generate a ranking of missing tokens in the customer token record, wherein the ranking is based on the at least one DQ score associated with each tokenized data attribute (Gilbert: paragraphs 63-65 reveal that for each matched and non-matched element, sorting is performed based on the score(s) computed, this involves calculating upper threshold values and lower threshold values. Scores that are lower than the lower threshold values correspond to no match results, and between upper and lower threshold data corresponds to probable no match. See also paragraph 88; Stojanovic: paragraphs 168 and 170 revealed  based on the similarity score, attributes/categories are ranked. The ranked categories of data elements/fields are assessed to identified based on the similarity metric/score between the customer/input data and the reference/curated data set).


As to claim 9, the combination of Stojanovic in view of Gilbert teaches wherein the customer token record is a composited customer token record, wherein the composited customer token record is comprised of at least two non-composited customer token records (Gilbert: paragraphs 37 and 39 the client/customer record consist of multiple data records 11-1 to 11-N. Thus client record is a composite record of one or more non-composite/single records).

As to claim 10, the combination of Stojanovic in view of Gilbert teaches further configured to receive an indication from the customer source that the customer source desires to obtain the at least one present data attribute from the reference source (Gilbert: paragraphs 100 -101 reveal that based on client’s/customer’s request includes consent indicator, wherein client/customer records that consists of linked records, and match codes  from received linked records are transmitted back to the client. Thus, the record will show the missing data attribute present, such as gender, from the master/reference record according to paragraph 71).

As to claim 20, Stojanovic teaches a computer-readable media storing non-transitory computer executable instructions that when executed cause a computing system to perform a method (Figure 21, reference number 2118 “Storage Subsystem” and paragraphs 243-244 reveal the storage subsystem include non-transitory computer-readable storage medium for storing programming instructions) for enriching data (Figure 3 reveals the block diagram of a data enrichment system; Figure 21 illustrates computing system used to implement an embodiment of the invention; Figure 17 reveals the method for similarity/enrichment analysis) comprising:
 receiving at least one customer token record and at least one customer bitmap associated with the at least one token record from a customer source(Figure 17, reference number 1702 “Receive an input data set from one or more input data sources” and paragraphs 67-68 reveal the received data can be from client data store. The data received can be in the form of a hash table, and/or an array. An array is bitmap, for bit array, also known as a bitmap is an array data structure);
 receiving at least one reference token record and at least one reference bitmap associated with the at least one reference token record from a reference source(Figure 17, reference number 1702 “Receive an input data set from one or more input data sources” and paragraph 265 reveal the received data set can be reference data set obtained from a reference source such as knowledge source 340 shown in Figure 3. Paragraph 68 reveals the data obtain can be in the form of a hash table, thus the data is tokenized, and/or an array. An array is bitmap, for bit array, also known as a bitmap is an array data structure); 
comparing the customer bitmap and the reference bitmap(Figure 17, reference number 1704 “Compare the input data set to one or more reference data sets; paragraph 68 reveals the data obtain can be in the form of a hash table thus the data is tokenized, and/or an array. An array is bitmap, for bit array, also known as a bitmap is an array data structure); 
based on the comparison results of the customer bitmap and the reference bitmap, identifying at least one [match] data attribute from the customer token record(Figure 17, reference number 1708 “Identify a match between the input data set and the one or more reference data sets based on the similarity metric”, see also paragraph 187).
Stojanovic is silent in teaching identifying at least one missing data attribute from the customer token record, wherein the at least one missing token is designated by a 0 bit in the customer bitmap and wherein the at least one missing data attribute is a value-add data attribute; and identifying at least one present data attribute from the reference token record that corresponds with the at least one missing data attribute from the customer token record, -31-Docket No. 133499-8011. US00 wherein the at least one present data attribute is designated by a 1 bit in the reference token record.
Gilbert teaches based on the comparison results of the customer bitmap and the reference bitmap(paragraph 70 reveals comparison of the match codes/bit map is made between the customer record and the master/reference record), identifying at least one missing data attribute from the customer token record(paragraphs 72 and 74 reveal based on the comparison a positive match field indicated by a “1” and a “0” designates that match do not agree, and data is missing between the customer record and the master/reference record. Paragraph 16 reveals the client/customer data record is encrypted/tokenized), wherein the at least one missing token is designated by a 0 bit in the customer bitmap(paragraphs 72 and 74 reveal based on the comparison a “0” designates that match do not agree, and data is missing between the customer record and the master/reference record) and wherein the at least one missing data attribute is a value-add data attribute(paragraph 72 reveals the no match values are set to “0” for the missing data field/attributes. Paragraphs 47 and 57 reveal pattern logic is used to identity default values, and these values are converted to codes for the data elements/fields. The data fields are concatenated with a seed value); and identifying at least one present data attribute from the reference token record that corresponds with the at least one missing data attribute from the customer token record(paragraphs 72 and 74 reveal based on the comparison a positive match field indicated by a “1” and a “0” designates that match do not agree, and data is missing between the customer record and the master/reference record. Paragraph 16 reveals the client/customer data record is encrypted/tokenized), -31-Docket No. 133499-8011. US00 wherein the at least one present data attribute is designated by a 1 bit in the reference token record(paragraphs 72 and 74 reveal based on the comparison a positive match field indicated by a “1” between the customer record and the master/reference record. Paragraph 16 reveals the client/customer data record is encrypted/tokenized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovic’s system of enriching data with Gilbert’s teachings of identifying missing data attributes  from the customer record to compile large amount of data, organize the data, and interrelate the compiled data while providing protection of privacy while collecting and processing information (paragraphs 5 and 15 of Gilbert).

Claim(s) 3-4 and 11-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al US 20160092557 (hereinafter Stojanovic) in view of Gilbert et al US 20020073099 (hereinafter Gilbert) in further view of Rosenthal et al US 20180330428 (hereinafter Rosenthal).

As to claim 3, the combination of Stojanovic in view of Gilbert teaches all the limitations recited in claim 2 above. The combination of Stojanovic in view of Gilbert further teaches obtaining the at least one present data attribute from the reference source (Gilbert: paragraph 101 reveals that based on client’s/customer’s request, client/customer records that consists of linked records, and match codes  from received linked records are transmitted back to the client. Thus, the record will show the missing data attribute present, such as gender, from the master/reference record according to paragraph 71 ).
The combination of Stojanovic in view of Gilbert does not teach wherein the message further comprises at least one price associated with obtaining the at least one present data attribute from the reference source.
Rosenthal teaches wherein the message further comprises at least one price associated with obtaining the at least one present data attribute from the reference source (Figure 2 and paragraph 51, 52, and 55 reveal my data section  in the dashboard of the application pertaining to accessing/obtaining data in the data marketplace which allow a customer to purchase data set. The data asset is from trusted information sources. The message is shown in the display interface of the “my data section” of the enterprise data marketplace portal).
It  would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify Stojanovic’s system of enriching data in view of Gilbert’s teachings of identifying missing data attributes  from the customer record with Rosenthal’s teachings of purchasing data assets to manage first and third party data assets via a network system on a single platform (paragraph 5 of Rosenthal) and provide advance data capabilities to the marketplace, promote reusable data assets, while reducing compliance risk with trusted secure data (paragraph 18 of Rosenthal).

As to claim 4, the combination of Stojanovic in view of Gilbert teaches all the limitations recited in claim 1 above. The combination of Stojanovic in view of Gilbert does not teach wherein the reference source is a consolidated reference source, wherein the consolidated reference source is comprised of a plurality of reference sources.
Stojanovic teaches wherein the reference source is a consolidated reference source, wherein the consolidated reference source is comprised of a plurality of reference sources (Stojanovic: paragraph 28 reveals data structure is generated that represents one or more reference data sets, thus the reference record is consolidated. Paragraph 103 also reveals the reference data is available through the knowledge service which includes one or more knowledge sources).
It  would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify Stojanovic’s system of enriching data in view of Gilbert’s teachings of identifying missing data attributes  from the customer record with Rosenthal’s consolidated reference source to manage first and third party data assets via a network system on a single platform (paragraph 5 of Rosenthal).

As to claim 11, Stojanovic teaches a method for enriching data via a data marketplace(Figure 3 reveals the block diagram of a data enrichment system; Figure 21 illustrates computing system used to implement an embodiment of the invention; Figure 17 reveals the method for similarity/enrichment analysis), comprising: 
receiving at least one customer token record from a customer source(Figure 17, reference number 1702 “Receive an input data set from one or more input data sources” and paragraphs 67-68 reveal the received data can be from client data store. The data received can be in the form of a hash table); 
receiving at least one reference token record from a reference source(Figure 17, reference number 1702 “Receive an input data set from one or more input data sources” and paragraph 265 reveal the received data set can be reference data set obtained from a reference source such as knowledge source 340 shown in Figure 3. Paragraph 68 reveals the data obtain can be in the form of a hash table, thus the data is tokenized);
 comparing the customer token record and the reference token record(Figure 17, reference number 1704 “Compare the input data set to one or more reference data sets; paragraph 68 reveals the data obtain can be in the form of a hash table thus the data is tokenized); 
based on the comparison results of the customer token record and the reference token record, identifying at least one [match] data attribute from the customer token record(Figure 17, reference number 1708 “Identify a match between the input data set and the one or more reference data sets based on the similarity metric”, see also paragraph 187).
Stojanovic does not teach identifying at least one missing data attribute from the customer token record; identifying at least one present data attribute from the reference token record that corresponds with the at least one missing data attribute from the customer token record; transmitting at least one message to the customer source indicating the presence of the at least one present data attribute from the reference token record; and receiving at least one indication from the customer source, wherein the at least one indication indicates a desire to purchase the at least one present data attribute from the reference source.
Gilbert teaches based on the comparison results of the customer bitmap and the reference bitmap (paragraph 70 reveals comparison of the match codes/bit map is made between the customer record and the master/reference record); identifying at least one missing data attribute from the customer token record (paragraphs 72 and 74 reveal based on the comparison a positive match field indicated by a “1” and a “0” designates that match do not agree, and data is missing between the customer record and the master/reference record. Paragraph 16 reveals the client/customer data record is encrypted/tokenized);  identifying at least one present data attribute from the reference token record that corresponds with the at least one missing data attribute from the customer token record(paragraphs 75-76 reveal match and non-matched groups of results are created from the results obtained by the comparison of the customer/client data set and the master/reference data set. Paragraph 73 reveals composite score is used to determine which customer record field is most likely matches master/reference record field. Paragraph 71 reveals a positive match can be made when both a first name code and a gender code agree. Therefore, identification is provided linking the missing gender data attribute from the master/reference record with the first name data attribute in the customer record. Paragraph 18 reveals the master/reference record is encrypted); transmitting at least one message to the customer source indicating the presence of the at least one present data attribute from the reference token record(Gilbert: paragraph 101 reveals that based on client’s/customer’s request, client/customer records that consists of linked records, consent indicator, and match codes  from received linked records are transmitted back to the client. Thus, the record will show the missing data attribute present, such as gender, from the master/reference record according to paragraph 71 ); and receiving at least one indication from the customer source(Gilbert: paragraph 101 reveals that based on client/customer records that consists of linked records and consent indicator is transmitted to the customer/client as a response to the customer/client request).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovic’s system of enriching data with Gilbert’s teachings of identifying missing data attributes  from the customer record to compile large amount of data, organize the data, and interrelate the compiled data while providing protection of privacy while collecting and processing information (paragraphs 5 and 15 of Gilbert).
The combination of Stojanovic in view of Gilbert does not teach wherein the at least one indication indicates a desire to purchase the at least one present data attribute from the reference source.
Rosenthal teaches wherein the at least one indication indicates a desire to purchase the at least one present data attribute from the reference source(Figure 2 and paragraph 51, 52, and 55 reveal an indication via “My data section”  in the dashboard of the application pertaining to accessing/obtaining data in the data marketplace which allow a customer to purchase data set. The data asset is from trusted information sources. The message is shown in the display interface of the “my data section” of the enterprise data marketplace portal).
It  would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify Stojanovic’s system of enriching data in view of Gilbert’s teachings of identifying missing data attributes  from the customer record with Rosenthal’s teachings of purchasing data assets to manage first and third party data assets via a network system on a single platform (paragraph 5 of Rosenthal), provide advance data capabilities in the marketplace, and promote reusable data assets, while reducing compliance risk with trusted secure data (paragraph 18 of Rosenthal).

As to claim 12, the combination of Stojanovic in view of Gilbert and Rosenthal teaches wherein the customer token record and the reference token record are masked with at least one of the following algorithms: hashed message authentication code (HMAC) protocol, SHA2 512/256 token, TripleDES, Twofish, Blowfish, Advanced Encryption Standard (AES), IDEA encryption algorithm, MD5, and RSA (Gilbert: paragraph 57 reveals the data fields pertaining to the customer record and the reference/master record is a one-way encryption algorithm such SHA or MD5).

As to claim 13, the combination of Stojanovic in view of Gilbert and Rosenthal teaches wherein the customer token record and the reference token record are encrypted with the same encryption algorithm(Gilbert: paragraph 57 reveals the data fields pertaining to the customer record and the reference/master record is a one-way encryption algorithm such SHA or MD5; paragraph 55 also reveals encoding programs may be replicated for each data source installation).

As to claim 14, the combination of Stojanovic in view of Gilbert and Rosenthal teaches wherein the reference source is a consolidated reference source comprised of a plurality of reference sources (Stojanovic: paragraph 28 reveals data structure is generated that represents one or more reference data sets, thus the reference record is consolidated. Paragraph 103 also reveals the reference data is available through the knowledge service which includes one or more knowledge sources).

As to claim 15, the combination of Stojanovic in view of Gilbert and Rosenthal teaches wherein the reference source is at least one of: a trusted named organization, a government, a credit bureau, and a bank(Stojanovic: paragraph 215 reveals the reference source can be government agency, paragraph 108 reveals the reference source can be YAGO; Gilbert: paragraph 6 reveals the reference source can be bank or government; Rosenthal: paragraph 24 and Figure 1 reference number 190 reveals the reference source is a trusted information store(s)).

As to claim 16, the combination of Stojanovic in view of Gilbert and Rosenthal teaches further comprising: -30-Docket No. 133499-8011.US00 generating at least one data quality (DQ) score associated with at least one data attribute of a customer data record(Stojanovic: paragraphs 22-23 reveal similarity metric represented as a score is computed for the compared data set of the customer and the reference data. The similarity metric reveals the best match, highest degree of similarity between the data that enables a customer to modify, enriched with a category name the customer data set, thus the similarity metric is a data quality score metric. Gilbert: paragraph 36 also reveals composite score is assigned to the data field/attribute in  each record); 
tokenizing the at least one data attribute (Stojanovic: paragraphs 67-68 reveal the received data can be from client data store. The data received can be in the form of a hash table; Gilbert: paragraph 57 reveals the data fields/attribute pertaining to the customer record is encrypted/tokenized); and
 generating the customer token record(Stojanovic: paragraphs 67-68 reveal the received data can be from client data store. The data received can be in the form of a hash table; Gilbert: Figure 2 shows the method of  generating tokenized customer data record).

As to claim 17, the combination of Stojanovic in view of Gilbert and Rosenthal teaches further comprising generating a ranking of missing tokens in the customer token record, wherein the ranking is based on the at least one DQ score associated with each tokenized data attribute(Gilbert: paragraphs 63-65 reveal that for each matched and non-matched element, sorting is performed based on the score(s) computed, this involves an calculating upper threshold values and lower threshold values. Scores that are lower than the lower threshold values corresponds to no match results, and between upper and lower threshold data corresponds to probable no match. See also paragraph 88; Stojanovic: paragraphs 168 and 170 reveal based on the similarity score, attributes/categories are ranked. The ranked categories of data elements/fields is assessed to identified based on the similarity metric/score between the customer/input data and the reference/curated data set).

As to claim 19, the combination of Stojanovic in view of Gilbert and Rosenthal teaches wherein the at least one message comprises a price for obtaining the at least one present data attribute from the reference source(Rosenthal: Figure 2 and paragraph 51, 52, and 55 reveal my data section  in the dashboard of the application pertaining to accessing/obtaining data in the data marketplace which allow a customer to purchase data set. The data asset is from trusted information sources. The message is shown in the display interface of the “my data section” of the enterprise data marketplace portal).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al US 20160092557 (hereinafter Stojanovic) in view of Gilbert et al US 20020073099 (hereinafter Gilbert) in further view of Rosenthal et al US 20180330428 (hereinafter Rosenthal) in further view of Phillips US 10929441 (hereinafter Phillips).

As to claim 18, the combination of Stojanovic in view of Gilbert and Rosenthal teaches all the limitations recited in claim 11 above and further teaches wherein the customer token record is a composite customer token record generated via transitive matching(Gilbert: paragraphs 37 and 39 reveal the client/customer record consist of multiple data records 11-1 to 11-N. Thus client record is a composite record of one or more non-composite/single records ).
The combination of Stojanovic in view of Gilbert and Rosenthal does not teach the record is generated via transitive matching.
Phillips teaches the record is generated via transitive matching (Figure 2, steps 202, 206, and 212 reveals the steps of 202 “Batch File of Unmerge Records”, 206 “Generate Record Pairs that meet transitive rules”, and 212 “Generate Record Groups and issue entity keys”; column 1, lines 37-55 also reveal composite record is generated based on retrieving plurality of data record  and applying transitive matching).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovic’s system of enriching data in view of Gilbert’s teachings of identifying missing data attributes  from the customer record and Rosenthal’s teachings of purchasing data assets with Phillips’ teachings of generating data record based upon transitive matching to provide an improved method that merge records based on the maximal connected components/elements in the record tables and eliminate duplication (column 2, lines 30-35 and column 1, line 20 of Phillips). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gouget WO 2021170411 (hereinafter Gouget) and Anderson US 20120197887 (hereinafter Anderson).

Gouget teaches  receiving at least one customer token record from a customer source (Figure 3, reference character SC1 “Generating and encrypted candidate data element y’ “ and reference character ST1 “Receiving y’ from 102”, see also page 2, lines 11-14) ; receiving at least one reference token record from a reference source (Figure 3, reference character SC3 “Receiving z from 103” and page 2, lines 15-17); comparing the customer token record and the reference token record (Figure 3, reference character SC5 “Determining whether said candidate data element x’ belongs to said list of reference data elements”; page 2, lines 23-24); based on the comparison results of the customer token record and the reference token record, identifying at least one [difference] data attribute from the customer token record (page 3, lines 10-13 reveals identifying delta value depending on the comparison between the encrypted customer/candidate data and the encrypted reference data elements); identifying at least one present data attribute from the reference token record that corresponds with the at least one missing data attribute from the customer token record (page 3, lines 15-17 reveals a determination is made whether customer/candidate data element/attribute belongs to reference data element from the reference record); transmitting at least one message to the customer source indicating the presence of the at least one present data attribute from the reference token record (page 3, line 13  reveals the computed delta values between encrypted candidate/customer data elements and the encrypted reference data elements are transmitted to the client/customer device) as recited in clams 1, 11, and 20.

Anderson teaches wherein the reference source is a consolidated reference source, wherein the consolidated reference source is comprised of a plurality of reference sources (paragraph 66 reveals that the uniformizing/reference record can be derived from a combination of records types from the variety of sources and/or populated from data from records belonging to different sources) as recited in claims 4 and 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437